DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 30-31 define a computer program embodying functional descriptive material.  However, the claim does not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”-Guidelines Annex IV).  That is, the scope of the presently claimed computer program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.
The examiner suggests amending the claim to embody the storage medium on “computer-readable medium” or equivalent in order to make the claim statutory.  Any amendment to the claim should be commensurate with its corresponding disclosure.
The examiner recommends amending the “computer program” to –non-transitory computer –readable medium—to execute all non-statutory storage mediums.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0281264 by Lippert et al. in view of US 2010/0067104 by Lippert et al. (herein, Lippert et al. ‘104), US 2017/0090176 by Pospiech et al., and US 2017/0075101 by Hawes et al.

Regarding claim 1, Lippert et al. discloses a microscope for imaging a sample (fig. 4), comprising: 
at least one illumination objective arranged to eject an illumination light beam along an illumination path to illuminate the sample (fig. 4, paragraph 0063 teaches “the light can be directed into the sample region P along the beam section 32
an imaging objective arranged to receive detection light comprising at least a portion of the light ejected from the sample, wherein the detection light is propagated along a detection axis angled preferably at about 90 degree to the illumination path and wherein the imaging objective has an imaging focal plane (in addition to discussion above, paragraph 0063-0065 teaches imaging objective arrangement); 
a motorized and electronically controlled adjustment arrangement to linearly displace the illumination light beam and the imaging focal plane relative to each other along the detection axis (in addition to discussion above, paragraph 0040, 0067, claim 15, 16); 
a sample region arranged to receive a sample and having a portion which is nontransparent to the illumination light beam and to the detection light, (in addition to discussion above, see Abstract, paragraph 0073)
a sample region support arranged to receive the sample region (in addition to discussion above, fig. 1, paragraph 0037, 0057, 0076, 0081 teaches sample region support arrangement)
Lippert et al. fails to disclose
a sample holder arranged to receive a sample and having a portion which is transparent to the illumination light beam and to the detection light, wherein the imaging objective is positioned substantially below the sample holder; and 
a holder support arranged to receive the sample holder and to displace the sample holder relative to the imaging objective wherein the holder 
Lippert et al. ‘104 discloses
a sample holder arranged to receive a sample and having a portion which is transparent to the illumination light beam and to the detection light, (Abstract); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a sample holder arranged to receive a sample and having a portion which is transparent to the illumination light beam and to the detection light, as taught by Lippert et al. ‘104 into the system of Lippert et al., because such incorporation would allow a microscope to include holder to hold sample, thus increase user accessibility of the system.
Lippert et al. and Lippert et al. ‘104 fail to disclose
wherein the imaging objective is positioned substantially below the sample holder; and 
a holder support arranged to receive the sample holder and to displace the sample holder relative to the imaging objective wherein the holder support has a drive system arranged to displace the sample holder along three perpendicular axes and/or to rotate the sample holder around at least one rotation axis.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the imaging objective is positioned substantially below the sample holder, as taught by Pispiech et al. into the system of Lippert et al., Lippert et al. ‘104, because such incorporation would allow a microscope to include imaging objective below sample holder to capture images of sample, thus increase user accessibility of the system.
Lippert et al., Lippert et al. ‘104, and Pospiech et al. fail to disclose
a holder support arranged to receive the sample holder and to displace the sample holder relative to the imaging objective wherein the holder support has a drive system arranged to displace the sample holder along three perpendicular axes and/or to rotate the sample holder around at least one rotation axis.
Hawes et al. discloses a holder support arranged to receive the sample holder and to displace the sample holder relative to the imaging objective wherein the holder support has a drive system arranged to displace the sample holder along three perpendicular axes and/or to rotate the sample holder around at least one rotation axis (fig. 1, Abstract, paragraph 0030 teaches displace of sample holder).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a holder support arranged to receive the sample holder and to displace the sample holder relative to the 

Regarding claim 2, the microscope, wherein the adjustment arrangement is arranged to change the displacement of the illumination light beam and of the imaging focal plane relative to each other along the detection axis in synchronization with changing positions of the sample (in addition to discussion above, Hawes et al., paragraph 0030-0032 teaches adjustment arrangement).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 3, the microscope comprising a further illumination objective arranged to eject a further illumination light beam along a further illumination path, 
wherein the further illumination objective is arranged to eject the further illumination light beam substantially opposite to the illumination light beam (in addition to discussion above, Lippert et al., paragraph 0066); 
the microscope comprising a further adjustment arrangement to linearly displace the further illumination light beam and the imaging focal plane relative to each other along the detection axis (in addition to discussion above, Lippert et al., paragraph 0039; Hawes et al., paragraph 0030-0032 teaches adjustment arrangement).


Regarding claim 4, the microscope wherein the further adjustment arrangement is configured to linearly displace the further illumination light beam and the imaging focal plane relative to each other along the detection axis independently from the relative displacement between the illumination light beam and the imaging focal plane along the detection axis (in addition to discussion above, Lippert et al., paragraph 0039; Hawes et al., paragraph 0030-0032 teaches adjustment arrangement).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 5, the microscope wherein the transparent portion of the sample holder tapers along the detection axis (in addition to discussion above, Lippert et al. ‘104, paragraph 0047 teaches transparent portion).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the microscope wherein the illumination objective and/or the further illumination objective and the imaging objective are configured to remain at respective fixed locations, and wherein the adjustment arrangement and/or the further adjustment arrangement are spatially offset from the objectives (in addition to discussion above, Lippert et al., paragraph 0039; Hawes et al., paragraph 0030-0032 
The motivation for combining references has been discussed in independent claim above.

Regarding claim 7, the microscope wherein the adjustment arrangement is located behind the illumination objective and determines a movement of the illumination light beam along the detection axis (in addition to discussion above, Lippert et al., paragraph 0039; Hawes et al., paragraph 0030-0032 teaches adjustment arrangement; Pospiech et al., fig. 1, paragraph 0050 teaches imaging device is positioned below the sample holder).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 8, the microscope wherein the adjustment arrangement comprises at least one mirror and preferably two mirrors (in addition to discussion above, Lippert et al., paragraph 0017, 0023).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 9, the microscope wherein the at least one mirror is two mirrors that are arranged to move relative to each other in a way that an alignment of the illumination light beam is achieved based on a position of the transparent portion of the 
The motivation for combining references has been discussed in independent claim above.

Regarding claim 10, the microscope comprising a rotative arrangement to rotationally displace the illumination light beam in a rotation plane defined by the detection axis and the illumination path (in addition to discussion above, Lippert et al., paragraph 0057, 0076).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 11, the microscope wherein the rotative arrangement comprises at least one mirror and preferably two mirrors (in addition to discussion above, Lippert et al., paragraph 0057, 0076).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 12, the microscope wherein the at least one mirror of the rotative arrangement corresponds to the at least one mirror of the adjustment arrangement (in addition to discussion above, Lippert et al., paragraph 0057, 0076).
The motivation for combining references has been discussed in independent claim above.
Regarding claim 13, the microscope wherein the at least one mirror is two mirrors of the rotative arrangement that correspond to the two mirrors of the adjustment arrangement (in addition to discussion above, Lippert et al., paragraph 0057, 0076).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 14, the microscope wherein the further illumination objective is substantially identical to the illumination objective (in addition to discussion above, Lippert et al., paragraph 0066).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 15, the microscope wherein the further adjustment arrangement is substantially identical to the adjustment arrangement (in addition to discussion above, Lippert et al., paragraph 0039).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 16, the microscope wherein the illumination objective and the imaging objective are placed in an immersion medium and preferably the transparent portion of the sample holder is made of a material which has a refractive index corresponding to a refractive index of the immersion medium (in addition to discussion above, Lippert et al., paragraph 0043; Lippert et al. ‘104, Abstract, paragraph 0012).


Regarding claim 18, the microscope wherein the sample comprises or is arranged in a sample medium having a refractive index different from the refractive index of the immersion medium (in addition to discussion above, Lippert et al., paragraph 0043; Lippert et al. ‘104, Abstract, paragraph 0026).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 19, the microscope wherein the imaging objective is positioned to be directed essentially against a direction of gravity and the at least one illumination objective is positioned to be directed essentially perpendicular to the direction of gravity (in addition to discussion above, Lippert et al., paragraph 0037; Pospiech et al., fig. 1, paragraph 0050 teaches imaging device is positioned below the sample holder).
The motivation for combining references has been discussed in independent claim above.

Claim 20 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 21
Claim 22 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 23 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 24 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition, Lippert et al. paragraph 0042, 0073; Lippert et al. ‘104, paragraph 0052; Hawes et al., paragraph 0038).
Claim 25 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition, Lippert et al. paragraph 0046).
Claim 26 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 27 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 28 is rejected for the same reason as discussed in the corresponding claim 10 above.
Claim 29 is rejected for the same reason as discussed in the corresponding claims 5 and 9 above (in addition, Lippert et al. paragraph 0029).
Claim 30 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition, Lippert et al. claim 25).
Claim 31 is rejected for the same reason as discussed in the corresponding claims 1 and 25 above.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0281264 by Lippert et al., US 2010/0067104 by Lippert et al. (herein, Lippert et al. ‘104), US 2017/0090176 by Pospiech et al., and US 2017/0075101 by Hawes et al. in view of US 2016/0070091 by Hufnagel et al.
Regarding claim 17, Lippert et al. discloses the microscope wherein the immersion medium is water or a water solution (paragraph 0043), Lippert et al. ‘104 discloses the transparent portion of the sample holder, Pospiech et al. discloses wherein the imaging objective is positioned substantially below the sample holder (fig. 1, paragraph 0050 teaches imaging device is positioned below the sample holder), Hawaes et al. discloses a holder support arranged to receive the sample holder and to displace the sample holder (fig. 1, Abstract, paragraph 0030 teaches displace of sample holder).
Lippert et al., Lippert et al. ‘104, Pospiech et al., Hawes et al. fails to disclose the transparent portion of the sample holder is a membrane made of fluorinated ethylene propylene.
Hufnagel et al. discloses the transparent portion of the sample holder is a membrane made of fluorinated ethylene propylene (paragraph 0023 teaches sample holder made of FEP)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the transparent portion of the sample holder is a membrane made of fluorinated ethylene propylene, as taught by Hufnagel et al. into the system of Lippert et al., Lippert et al. ‘104, Pispiech et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/           Primary Examiner, Art Unit 2484